DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 08/13/2021 has been considered and entered.  The response was considered and found to be persuasive over Nakanishi et al. (JP5171174A) for failure to teach the specific phosphorus compound of the claims, which are hereby withdrawn.  However, new grounds of rejections are made in view of Nakanishi et al. (JP5171174A) and Bredsguard et al. (US 2013/0023454) combined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/13/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 5, 7, 12, 14 – 17, 19 – 25, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims require a composition consisting of base oil, epoxy compound, phosphorus compound of formula (A) and an additive which is not supported by the disclosure as originally filed.  Nowhere in the specification is there a teaching of lubricants consisting of the claimed ingredients alone.  While the examples allow for the combination of base oil with epoxy compound alone or base oil with epoxy compound and phosphorus compound, there is no example with a combination of 3 additives including epoxy compound, phosphorus compound and a third additive as claimed.  Examples 1 to 9 only allows for 1 or 2 additives in oil not 3 as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 5, 7 – 9, 12, 14 – 17, 19 – 22, 24 – 27, are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. (JP5171174A) in view of Bredsguard et al. (US 2013/0023454)
In regards to claims 1, 8, 12, 19, 20, Nakanishi teaches lubricating oil composition (title).  The composition is useful as refrigerator oil having R134a (difluoromethane) as refrigerant [0074].  The lubricating oil composition (i.e., refrigerating machine oil absent the refrigerant) has base oil, a phosphorus based additive at from 0.05 to 5%, and an epoxy compound which is a glycidyl ester compounds having a formula (1) at 0.05 to 20% by weight in the lubricating oil composition [0007 – 0009].  The base oil can be includes synthetic oils such as polyalkylene 
    PNG
    media_image1.png
    169
    350
    media_image1.png
    Greyscale
In the compound of formula c) R can be OH, alkylcarbonyl, etc. which is a polar group.  In one embodiment, the compound c) is represented as a formula (7) where R is CH2-ester as shown below [0081]:

    PNG
    media_image2.png
    87
    486
    media_image2.png
    Greyscale

However, while carboxylic ester is exemplified a carboxylic acid end group (-COOH) of the claim is not particularly recited.  
Bredsguard teaches phosphorus compounds for use in refrigerating fluids similar to Nakanishi [0140, 0149].  The compounds can have a Formula A with a group R3 which can be hydrogen forming COOH endgroup as claimed, or ester forming COOR endgroup as in Nakanishi as shown below:

    PNG
    media_image3.png
    352
    425
    media_image3.png
    Greyscale

Thus, in view of Bredsguard, the carboxylic acid and carboxylic ester endgroups are interchangeable, and persons of ordinary skill in the art at the time the claims were filed would have found it obvious to have used carboxylic acid phosphate of Bredsguard as phosphorus additives in the composition of Nakanishi, as Bredsguard teaches they are useful phosphorus additives for refrigeration oil composition and also since Bredsguard teaches they are used interchangeably with the carboxylic ester based compounds exemplified by Nakanishi.
In regards to claims 4, 5, Nakanishi teaches the composition having the glycidyl ether-based epoxy compound of the claim.
In regards to claims 7, 9, Nakanishi teaches the composition having the recited amounts of base oil in the recited amounts and phosphorus compound in amounts overlapping the claimed range.  The composition kinematic viscosity in the claimed range as previously stated.
In regards to claim 14, Nakanishi teaches the composition having the claimed limitation.
In regards to claim 15, Nakanishi teaches the composition comprising the phosphorus compound in amounts of from 0.05 to 5%, and the epoxy compound at from 0.05 to 20% as previously stated, with a remainder of base oil in calculated amounts of from 75 to 99.9% in the absence of supplemental additives.  The composition has a kinematic viscosity at 40ºC of from 20 to 460 mm2/s [0070].
In regards to claim 16, Nakanishi teaches the composition having ether such as polyalkylene glycol or polyol ester base oil such as pentaerythritol (from polyol having 4 hydroxy groups) ester of C3 to 12 fatty acid, etc. which provides the claimed limitations.
In regards to claim 17, Nakanishi teaches the composition comprising the epoxy compound at from 0.05 to 20% as previously stated.
In regards to claims 21, 22, 24 – 27, Nakanishi teaches the composition having the claimed limitations as previously stated.


Response to Arguments
Applicant’s arguments have been considered but they are moot in view of the new grounds of rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723.  The examiner can normally be reached on 8-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771